Title: Circular to Brigadier General Casimir Pulaski and the Colonels of the Continental Light Dragoon Regiments, 25 October 1777
From: Washington, George
To: Pulaski, Casimir,Colonels of the Continental Light Dragoon Regiments



Head Quarters [Whitpain Township, Pa.] October 25th 1777
Sir,

I am sorry to find that the liberty I granted to the light dragoons of impressing horses near the enemy’s lines has been most horribly abused and perverted into a mere plundering scheme. I intended nothing more than that the horses belonging to the disaffected, in the neighbourhood of the British army, should be taken for the use of the dismounted dragoons, and expected, that they would be regularly reported to the Quarter master General, that an account might be kept of the number and the persons from whom they were taken, in order to a future settlement. Instead of this, I am informed that under pretence of the authority derived from me, they go about the country plundering whomsoever they are pleased to denominate tories, and converting what they get to their own private profit and emolument. This is an abuse that cannot be tolerated; and as I find the license allowed them, has been made a sanction for such mischeivous practices, I am under the necessity of recalling it altogether. You will therefore immediately make it known to your whole corps, that they are not under any pretence whatever to meddle with the horses or other property of any inhabitant whatever, on pain of the severest punishment, for they may be assured as far as it depends upon me that military execution will attend all those who are caught in the like practice hereafter.
the more effectually to put it out of their power to elude this prohibition, all the horses in your corps, in the use of the Non Commissioned officers and privates, not already stamped with the Continental brand are without loss of time to be brought to the Qr Master General to receive that brand; and henceforth if any of them shall be found with horses that are without it, they shall be tried for marauding and disobedience of orders.
I am fully confident, you will be equally disposed with me to reprobate and abolish the practice complained of; and will adopt the strictest measures to fulfil the intention of this letter, and prevent its continuance in future. I am Sir Yr most Obedt ser.
